Dear Mr. Murray:
Your request for an Attorney General's opinion has been referred to me for research and response.  The request deals with former employees of the Office of Financial Institutions (OFI) and presents the following question.
     If there are no other provisions for reimbursement of the expenses of a witness from either the FDIC or the defendant, does OFI bear the expense for the witnesses' testimony?
As factual background, you state that the former employee has received a subpoena from the FDIC to appear at a hearing in Shreveport which will require travel to Shreveport.  The person is also not now employed at OFI.
It is the opinion of this office that because the person is no longer employed at OFI, he may not be reimbursed by OFI, for the costs associated with his attendance at the hearing.
You further ask if OFI may assign a lawyer to attend the hearing with the former employee and state that OFI has a policy of having an agency attorney accompany its employees to render legal advice when they are subpoenaed to a trial or deposition. You state that OFI records have been subpoenaed for use at the same hearing and provided to the FDIC and opposing parties.
It is our opinion that OFI may send an attorney to represent its interests in this matter.  It may send an attorney to the hearing when its documents have been subpoenaed.  If this coincides with the attendance of the former OFI employee, then the attorney may accompany and assist that former employee.  The agency may not furnish an attorney for one of its former employees unless the agency's interests are at stake or the agency is involved in the matter.  The fact that the employees' former public position caused the need for his attendance at trial is immaterial, standing alone.  If it were, agencies would be providing counsel to former employees endlessly.
Trusting the foregoing has been helpful to your inquiry, we remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:lbw 0097e